ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_04_FR.txt. 68

OPINION DISSIDENTE DE M. KRYLOV

1. La connivence de l’Albanie n’est pas prouvée.

La Cour a repoussé avec raison l’assertion du Royaume-Uni que
la pose des mines au canal nord de Corfou a eu lieu avec la
connivence de l’Albanie.

Je partage l'opinion émise dans cette partie de l'arrêt, mais je
me sens obligé de faire les remarques ci-dessous.

Pour soutenir sa thèse, la Partie britannique’a affirmé dans sa
Réplique que les mines avaient été posées près de Saranda juste
avant le 22 octobre 1946 par les navires de guerre yougoslaves
Mijet et Meljine. La Partie britannique a présenté à la Cour l’affi-
davit du témoin Kovacic, déserteur militaire yougoslave. Ce témoin
a déposé devant la Cour que, dans le port de Sibenik, en Yougo-
slavie, il avait vu, vers le 18 octobre 1946, le chargement de mines
allemandes du type GY sur les navires susmentionnés.

Pour renforcer le témoignage de Kovacic, la Partie britannique
a présenté à la Cour l’affidavit d’un certain Pavlov qui a déserté
d’un navire marchand yougoslave. Dans son affidavit, Pavlov
raconte qu’il a vu au mois d'octobre 1946 à Boka Kotorska un
navire de guerre du type Mljet, d’où la conclusion britannique que
les navires Mljet et Meljine ont quitté le port de Sibenik et se sont
rendus dans les eaux albanaises.

Ayant examiné l’affidavit de Pavlov, la Cour n’a pas cru néces-
saire d’entendre le témoignage de Pavlov en audience publique.

Quant au témoignage de Kovacic, il s’est révélé plein d’erreurs.
. La descente des experts de la Cour a Sibenik en a détruit la valeur,
puisque les experts ont constaté qu’une grande partie des affirma-
tions catégoriques qu'il avait faites concernant ce qu'il aurait vu
était matériellement impossible.

Il faut dire plus. Même si une partie de la déposition de Kovacic
était véridique, son témoignage n'est pas une preuve suffisante
pour affirmer que les mines en question ont été posées par les
navires yougoslaves. Kovacic prétend avoir vu les navires yougo-
slaves chargés de mines allemandes GY dans le port de Sibenik.
Il affirme avoir entendu dire par un officier yougoslave (dont il
n’a pas voulu dire le nom) que les mines étaient posées dans les
eaux albanaises ; et il ajoute que cet officier lui-même ne participait
pas à l'opération du mouillage des mines et était seulement informé
de ce fait par un autre offcier.

Ainsi, l'affirmation de Kovacic est un « oui-dire » (ou, comme
on dit en anglais, hearsay) et même un « ouï-dire au second degré ».
La déposition de Kovacic n'apporte et ne peut pas apporter une
preuve quelconque dans l'affaire présente.

68
69 OPINION DISSIDENTE DE M. KRYLOV

Dans le droit interne de plusieurs pays, on se contente parfois
de la preuve indirecte (circumstantial evidence). L'auteur célèbre
anglais Wills le démontre pour le common law dans son livre Prin-
ciples of Circumstantial Evidence (voir the combined English and
Indian edition, 1936).

Mais j je doute qu’en se basant sur la preuve indirecte, on en puisse
conclure a la responsabilité d’un Etat envers un autre Etat. Je ne
pense pas que la justice internationale puisse se contenter de
preuves indirectes, telles qu’on les a présentées, dans cette affaire
qui touche à V’honneur d'un Etat sujet du droit international et à
sa position dans la communauté des Etats.

C’est pourquoi je ne peux baser mon opinion sur la déposition
de Kovacic et je dois constater que jusqu’ici on n’a pas découvert
l’auteur criminel de la pose des mines dans le chenal de Corfou.

Il n’est pas contesté que l’Albanie elle-même n’avait pas les
moyens de mouiller les mines. On ne peut pas affirmer non plus que
l'Albanie était complice dans l’opération de mouillage. Affirmer
une complicité serait un manquement a la logique juridique. S’il
n'y a pas de preuves pour découvrir le coupable du mouillage des
mines, comment la Cour pourrait-elle juger que l’Albanie était
complice dans l’opération du mouillage ?

2. La connaissance par l Albanie n’est pas prouvée.

La Cour a fait sienne une autre thése du Royaume-Uni : la thése
alternative que l’Albanie aurait eu connaissance de la pose des
mines.

En faveur de cette thése sont présentés les deux arguments sui-
vants :

a) En premier lieu, l’attitude du Gouvernement albanais avant
et après l’explosion du 22 octobre 1946 et, en particulier, les
inexactitudes et contradictions prétendues dans la correspondance
diplomatique albanaise. Il ne faut cependant pas perdre de vue
que le Gouvernement albanais était en 1946 un gouvernement
nouveau sans expérience dans la conduite des affaires internatio-
nales et ne disposant pas d’experts dans les questions du droit
international. C’est pourquoi il n’est pas équitable de chercher
dans les erreurs de la correspondance diplomatique albanaise les
arguments permettant d’affirmer la connaissance par l’Albanie de
la pose des mines. Cette consequentia non valet. On ne peut pas
constater non plus que l’Albanie ait eu le désir de cacher qu’elie
avait connaissance du mouillage. Bien que non renseignée sur les
événements du 22 octobre 1946, elle n'avait pas tardé à s'adresser
aux Nations Unies et à leur demander de faire la lumière sur ces
événements.

69
70 OPINION DISSIDENTE DE M. KRYLOV

b) La Partie britannique affirme en second lieu que les autorités
locales albanaises devaient voir et entendre l'opération du mouil-
lage des mines. Cependant, ce fait n’est aucunement démontré.
Les témoins albanais ont décrit devant la Cour l’organisation de
la garde côtière albanaise dans la région de Saranda. Dans la partie
de la côte albanaise qui nous intéresse, il y avait en l’année 1946
trois postes : au cap Kiephali, à Saranda même et au monastère
Saint-Georges. Le commandant de la défense côtière disposait en
outre d’une batterie près de Saranda.

En étudiant la carte de cette région, et le dessin présenté par les
experts de la Cour, le 8 février 1949, on peut constater que la garde
côtière albanaise pouvait exercer sur l’ensemble du Détroit la
surveillance nécessaire. Ceci n’exclut nullement la possibilité d’une
opération clandestine dans les eaux du Détroit. En effet, la surveil-
lance de la garde côtière, satisfaisante dans les conditions atmos-
phériques normales, ne pouvait sans doute s'exercer de la même
manière dans les conditions atmosphériques défavorables, c’est-a-
dire pendant les temps pluvieux, la nuit noire, etc.

Dans leur premier rapport, le 8 janvier 1949, les experts de la
Cour affirment que les mouilleurs de mines auraient pu être observés
même pendant la nuit à l'aide de jumelles de la partie de la côte
située entre le cap Denta et le monastère Saint-Georges.

Quant à la possibilité d'entendre l'opération du mouillage, les
experts disent dans le même rapport que si les conditions étaient
favorables, il aurait été possible d'entendre le mouillage des mines
ce la même partie de la côte et à la pointe de Limione. Toutefois,
ajoutent-ils, dans des conditions moins favorables, il serait impos-
sible de tous les points qui viennent d’être indiqués d’entendre
l'opération.

L’affirmation des experts sur ce point se fondait sur les résultats
de l’expérience faite dans les conditions décrites dans leur rapport.
Ii faut noter à ce propos que les experts se trouvaient à bord d’un
navire et non a terre, c’est-à-dire dans des conditions facilitant
Vaudibilité, ce qui a été constaté judicieusement par le conseil
albanais dans la séance de la Cour le 21 janvier 1949.

Le second rapport des experts du 8 février 1949, après leur des-
cente à Saranda, ne modifie pas leur premier rapport.

L'expérience de visibilité, faite par les experts, du monastère
Saint-Georges a eu lieu par une nuit extrémement calme (brise
légère nord-est) et claire, à la lumière des étoiles. Les experts
étaient en état d'alerte, ils savaient le moment précis auquel le
bateau qu'ils attendaient avait quitté Saranda. Ils ont aperçu le
bateau à la distance de 670-800 mètres. Or, la mine la plus
proche du monastère était à 2.000 mètres de distance.

La conclusion des experts sur la question de visibilité (les experts
déclarent qu'ils n’ont pas fait une expérience de l’audibilit¢ à

70
72 OPINION DISSIDENTE DE M. KRYLOV

Saranda) est la suivante : les deux experts considèrent que l’opéra-
tion du mouillage des mines & dé étre obsérvée de la côte si les
conditions atmosphériques avaient été normales (c’est-à-dire
nébulosité 3-4/10, pas de brouillard ni d’averse, légère brise de
l'Est, 20 milles de visibilité) et sz les postes de veille étaient main-
tenus au cap Kiephali, au monastère Saint-Georges et au cap Denta
(quant à ce dernier poste, la Cour ne tient pas pour établie son
existence).

Il va sans dire que les conditions extrêmement favorables ne
peuvent pas se rencontrer quotidiennement et que l'affirmation
des experts quant à la visibilité doit être appréciée comme condi-
tionnelle.

On voit bien que la descente sur les lieux n’a pas changé la
substance de la réponse des experts sur la possibilité de voir l’opé-
ration du mouillage des mines. Nous nous trouvons constamment
dans la sphère des possibilités et des probabilités.

Il faut dire encore que dans sa plaidoirie le 17 janvier, le conseil
du Royaume-Uni a implicitement admis que les mines ont pu étre
mouillées sans que l’opération du mouillage ait pu étre vue ou
entendue de la côte.

Je ne trouve donc pas de raisons pour soutenir que l’Albanie
a eu connaissance du mouillage des mines et encore moins pour dire
à quel moment précis elle a acquis cette connaissance.

3. La faute de V Albanie n'est pas prouvée.

Mais peut-être les autorités albanaises eussent-elles di voir ou
entendre ce mouillage ? .

Répondre affirmativement 4 cette question, c'est à mon opinion
baser la responsabilité de l’Albanie sur la notion de faute.

J'emploie ce terme avec une certaine réserve. Je pense que les
termes du droit romain et du droit civil et pénal contemporain
peuvent être utilisés dans le droit international, mais avec une
certaine souplesse et sans faire des distinctions trop subtiles. Il
n’est pas nécessaire de transposer dans le système du droit inter-
national les distinctions que nous trouvons parfois dans tel ou tel
système du droit interne.

Est-il possible de baser la responsabilité internationale de l’Alba-
nie sur la notion de faute ? Peut-on soutenir que l’Albanie n'a pas
déployé la diligence requise par le droit international pour prévenir
le mouillage des mines dans ie canal de Corfou ? Peut-on dire que
le droit international contient une obligation pour l'État riverain
de prévenir le mouillage des mines dans ses eaux territoriales ?
Je pense que non. Si parfaite que soit l’organisation de la garde
côtière d’un État riverain, le mouillage clandestin des mines n’est
pas néanmoins exclu. On peut ajouter : surtout en temps de paix
quand la garde côtière n'est pas en état d'alerte. Mais l’histoire
de la guerre maritime nous fournit aussi beaucoup d'exemples du
mouillage des mines clandestin.

72
72 OPINION DISSIDENTE DE M. KRYLOV

Je veux faireici une remarque. La responsabilité de l'État résultant
d’un délit international présuppose au moins une faute de la part
de cet État. On ne peut pas baser la responsabilité internationale
de l’État sur l'argument qu'un fait imputé à cet État a eu lieu sur
son territoire — terrestre, maritime, ou aérien. On ne peut pas
transposer dans le domaine du droit international la théorie du
risque développée dans le droit civil interne de plusieurs pays.
Pour fonder la responsabilité de l'État, il faut donc recourir à la
notion de faute. Je peux me référer au célébre auteur anglais
Oppenheim. Dans son cours de droit international, il affirme que
la conception du délit international suppose que l’État a agi
« wilfully and maliciously » ou, en cas d’omission, « with culpable
negligence » (tome I, par. 154). L’éditeur de la septiéme édition
(1948), M. Lauterpacht, ajoute qu’on peut constater parmi les
auteurs modernes la tendance prononcée de rejeter la théorie de la
responsabilité absolue et de fonder la responsabilité de l'État sur
la notion de faute (p. 311).

Comme je l’ai déjà dit plus haut, je ne peux pas trouver dans
l’organisation et le fonctionnement de la garde côtière de l’ Albanie
— vu l'insuffisance des ressources de ce petit pays — un manque
de diligence tel qu'il pût mettre en question la responsabilité de
l’Albanie. Je ne trouve pas la trace d’une hégligence coupable.

La confusion qui règne dans les faits de l’espèce apparaît notam-
ment de ce que, d’une part, la majorité a affirmé que l’Albanie
aurait exercé une vigilance spéciale, alors que, d’autre part, certains
juges estiment que la responsabilité de l’Albanie résulte de son
manque de vigilance, ce qui est une présomption diamétralement
opposée à la première.

En l’absence de preuves que l’Albanie a eu connaissance de la
pose des mines ou qu’elle a commis une faute en ne déployant pas
la diligence requise dans le fonctionnement de sa garde côtière,
je dois encore discuter la question de savoir si l’Albanie peut être
inculpée à cause de l’omission d’avertir le 22 octobre 1946 les navires
britanniques du danger imminent. Je me borne à remarquer que,
même si l’Albanie a eu connaissance avant le 22 octobre 1946 de
l’existence du champ de mines — ce qui n’est pas prouvé —, la
garde côtière albanaise ne pouvait pas, le jour indiqué, avertir les
navires britanniques de ce fait. Vu les circonstances du passage des
navires, ce jour-là, la garde côtière n’avait ni le temps suffisant ni
les moyens techniques nécessaires pour faire l'avertissement.

Vu ce qui précède et à cause de l’insuffisance des preuves appor-
tées par la Partie britannique, je ne peux pas venir à la conclusion
que l’Albanie est responsable des explosions qui ont eu lieu le
22 octobre 1946 dans les eaux albanaises. On ne condamne pas un
État en se basant sur des probabilités. Pour établir une responsa-
bilité internationale, il faut avoir les faits clairs et indiscutables.
Dans l'affaire présente, ces faits manquent.

72
73 OPINION DISSIDENTE DE M. KRYLOV

4. La Cour n'a pas de compétence pour fixer le montant de la
réparation.

Je ne peux pas me rallier à l'opinion de la majorité selon laquelle
la Cour aurait compétence pour déterminer le montant de la
réparation due par l’Albanie.

Le texte du compromis signé par l’Albanie et la Grande-Bretagne,
le 25 mars 1948, est clair. D’après ce texte, la Cour peut statuer
sur la question de principe : l’Albanie doit-elle payer les répara-
tions à la Grande-Bretagne ? Il ne s’ensuit pas du tout que la Cour
ait compétence pour fixer le montant des réparations. A mon opinion,
ceci résulte clairement non seulement du texte du compromis,
mais surtout des circonstances dans lesquelles ce compromis était
conclu.

Dans son Mémoire, la Grande-Bretagne a demandé que lui soit
adjugée la somme de 875.000 livres sterling à titre de dommages-
intérêts. Les signataires du compromis du 25 mars 1948, et surtout
l’agent du Royaume-Uni, ne pouvaient pas ne pas avoir en vue
cette demande. J’exclus la possibilité d’une reservatio mentalis
de ce dernier : donc, le compromis n’a pas retenu cette demande.

En même temps, le compromis a posé devant la Cour la nouvelle
question relative à la légitimité des actions de la marine britannique
dans les eaux albanaises. Le compromis est une novation complète
de l'affaire soumise à la Cour et n’englobe pas la question du montant
des sommes à payer éventuellement.

Il est vrai que, pendant les plaidoiries de janvier 1949, le
Royaume-Uni a réitéré sa demande de paiement de la somme
énoncée précédemment, mais cette interprétation du compromis,
faite par le conseil britannique, me semble contraire à la lettre
et à l'esprit du compromis du 25 mars 1948, et elle a été contestée
par le conseil albanais.

Je pense que la Cour devrait interpréter restrictivement le
compromis du 25 mars 1948, en ayant en vue que sa compétence
se base uniquement sur le consentement des Parties,

Les vagues références qu'on peut trouver dans le dossier et la
citation de divers documents ne peuvent pas suffire à baser la
compétence de la Cour qui, à cet égard, dépasse les limites posées
par le compromis.

5. Le passage des navires britanniques le 22 octobre 1946.

Le passage de l’escadre britannique le 22 octobre 1946 s’est
effectué dans les eaux territoriales de l’Albanie, celles-ci s'étendant
jusqu’à la médiane du Détroit Nord de Corfou. Était-il un passage
inoffensif si on considère 4) son but et b) ses modalités d'exécution ?

73
74 OPINION DISSIDENTE DE M. KRYLOV

La question du passage inoffensif des navires de guerre d’un État
dans les eaux territoriales d’un autre État n’a pas été réglée par
une convention. La Conférence de La Haye de 1930 pour la codifica-
tion du droit international a échoué dans sa tentative de réglementer
le régime des eaux territoriales. La pratique des États en cette
matière est loin d’être uniforme, et on ne peut pas constater à cet
égard l'existence d’une coutume internationale. Nous n’avons que
des sources éparses — suggestions des associations internationales,
doctrine d’éminents publicistes, etc.

Selon mon opinion, on doit adopter le point de vue présenté par
l’auteur français, M. Gidel, qui, dans son ouvrage Le Droit inter-
national public de la Mer s'exprime ainsi (tome 3, p. 284): «Le
passage des bâtiments de guerre étrangers, dans la mer territoriale,
n’est pas un droit mais une tolérance. » La raison est que le navire
de guerre a un caractère différent du navire marchand. Le célèbre
juriste américain, M. Elihu Root, dans sa plaidoirie dans l'affaire
des pêcheries de l'Atlantique du Nord, a judicieusement remarqué
que le passage des navires de guerre par la mer territoriale ne doit
pas s'effectuer sans le consentement de l’État riverain. Les vais-
seaux de guerre constituent une menace — « they threaten »; tel n'est
pas le cas des navires marchands : « merchant ships may pass and
repass because they do not threaten ». (Voir Hackworth, Digest of
International Law, volume I, p. 646.) Il suffit de citer encore
Vafhrmation en cette matière contenue dans Harvard Law School
Research in International Law (1929, p. 295) : «there is therefore
no reason for freedom of innocent passage of vessels of war. Further-
more, the passage of vessels of war near the shores of foreign States
and the presence without prior notice of vessels of war in marginal
seas might give rise to misunderstanding even when they are in transit. »

Ainsi, c’est à l’État riverain qu’appartient le droit de réglementer
le passage des vaisseaux de guerre dans ses eaux territoriales.

Ce droit appartient-il à l'État riverain si les eaux territoriales
forment une partie d’un détroit international ? La réponse à cette
question ne peut pas être uniforme.

Contrairement à l'opinion de la majorité des juges, je consi-
dère qu'il n'existe pas de réglementation commune du régime
juridique des détroits. Chaque détroit a sa réglementation parti-
culière. Tel est le cas du Bosphore et des Dardanelles, du Sund
et des Belts, du détroit de Magellan, etc. Le régime juridique
de tous ces détroits est défini par les conventions internationales
correspondantes. Le régime du Détroit de Corfou n’a pas reçu de
réglementation juridique. A cause de son importance minime, le
régime de ce détroit n’a pas attiré d'attention particulière. Il
suffit de dire, par exemple, que l’auteur grec Jean Spiropoulos,
dans son manuel Droit international public (1933), ne fait aucune
mention du Détroit de Corfou. Si le régime du détroit n’est pas
défini par une convention multilatérale, il appartient à l’État ou
aux États riverains de faire cette réglementation. Dans les condi-

74
75 OPINION DISSIDENTE DE M. KRYLOV

tions politiques normales, la réglementation du Détroit Nord de
Corfou eût pu être fixée par accord entre l’Albanie et la Grèce. En
1946, quand l’Albanie était considérée par la Grèce comme se
trouvant en état de guerre avec cette dernière, un tel accord était
impossible, L’Albanie avait donc le droit de réglementer le passage
des navires de guerre dans ses eaux territoriales, à la condition de
se conformer aux prescriptions du droit international.

En présence de l'attitude prise par l’ Albanie de subordonner le
passage des navires de guerre à un permis préalable, le Royaume-
Uni, au lieu d'utiliser un des moyens pacifiques énumérés dans
l’article 33 de la Charte des Nations Unies pour résoudre le dif-
férend survenu entre elle et l’Albanie, a ordonné le passage de
quatre navires de guerre par le Détroit.

Suivant l'instruction reçue de l’Amirauté, l’escadre britannique
a exercé le passage par le Détroit de Corfou comme une mission
spéciale dont les modalités étaient définies par l’ordre de l’amiral
en chef de l’escadre.

Je constate que cet ordre intitulé XCU (« Exercice de Corfou »)
n’a pas été produit à la Cour par le Gouvernement du Royaume-Uni,
contrairement à la décision prise par la Cour le 14 décembre 1948.
Je ne peux pas ainsi porter mon jugement sur son contenu, et je
me borne à examiner les modalités de passage le 22 octobre 1946,
qui peuvent révéler le sens et le but de cet ordre.

Je me contente de souligner deux faits qui montrent de quelle
manière l'ordre XCU a été exécuté :

a) Il résulte du dossier que les navires britanniques observaient
la côte albanaise et prenaient note des défenses et des batteries
albanaises. Cela est démontré par la carte annexée au Mémoire
britannique (annexe 21) et par le rapport de l'amiral Kinahan du
23 octobre 1946, dont l'alinéa 3 démontre que la reconnaissance
des défenses de la côte albanaisc a été effectuée bien avant l'explosion
des navires britanniques.

b) Le passage des quatre navires de guerre britanniques a révélé
l'intention britannique d’intimider les autorités albanaises et de
manifester la puissance navale britannique.

Il s'ensuit qu’on peut constater que le 22 octobre 1946 les navires
britanniques ont commis un abus du droit de passage. Donc, le
passage de ces navires, le 22 oct. bre 1946, a perdu le caractère de
passage innocent et, par ce fait, la souveraineté de l’Albanie dans
ses eaux territoriales a été violée.

6. L'opération « Retail » des 12 et 13 novembre 1946.
Je partage la conclusion à laquelle la Cour est venue unanimement
sur ce point, mais je désire présenter des remarques supplémen-

taires.
En analysant les actions de la marine de guerre britannique, les
12-13 novembre 1946, il faut constater qu'il s'agissait d’une opéra-

75
76 OPINION DISSIDENTE DE M. KRYLOV

tion de déminage organisée par la marine de guerre d'un Etat dans
les eaux territoriales d’un autre Etat : l’Albanie.

Sous le couvert de la nécessité du dragage des mines, les actions
de la marine britannique n'étaient autre chose que l'intervention
d’une Puissance étrangère dans les affaires d’un autre Etat — Etat
faible, qui n’a pas de moyens vim vi repellere.

Le droit international est, on peut le dire, unanime en condam-
nant le « droit » d’intervention sous toutes les formes dans lesquelles
ce prétendu droit peut s’exercer.

Dans le cas présent, une escadre britannique consistant en 23
navires de guerre s’est présentée le 12 novembre 1946 devant la
côte albanaise. Elle a fait draguer un espace où se placèrent les grands
navires de couverture (croiseurs et porte-avions), soit huit navires,
pendant deux jours, les 12 et 13 novembre 1946, bien en vue de
la côte albanaise. Le 13 novembre, sous la protection spéciale
d’avions, il fut procédé au dragage des mines prés de Saranda.

Ce dragage était effectué par une décision de la Grande-Bretagne
sans consentement de ]’Albanie, sans admettre un observateur de
la part de celle-ci et méme sous un faux prétexte (voir les notes
britanniques du 26 octobre 1946 et du 10 novembre 1946 dans les-
quelles le Gouvernement du Royaume-Uni a affirmé inexactement
que le déminage est sanctionné par le Comité central de déminage —
voir le Mémoire du Royaume-Uni, pp. 43 4 45).

La note albanaise du 1I novembre 1946 proposait la constitution
d’une commission mixte pour définir l’espace où les mines seront
draguées. Mais cette offre resta sans réponse.

Pour défendre l’action unilatérale du Royaume-Uni, son conseil
à invoqué le prétendu droit d’auto-protection (self-help). Il a avancé
l'argument que la Grande-Bretagne voulait seulement rassembler
les preuves de la pose des mines ; en d’autres termes, c'était une
opération de police judiciaire. Il a tâché de convaincre la Cour
qu’il s'agissait d’un cas unique et sans précédent, et que la Grande-
Bretagne n'avait d'autre solution que d’exercer le droit d’auto-
protection limité au strict nécessaire.

La Cour n’a pas pu partager cette argumentation. La prétention
d'exercer un acte judiciaire dans le territoire d’un autre Etat est
inadmissible parce que cet exercice viole la souveraineté de l'Etat
en question. On peut se rappeler la prétention de l’Autriche-Hongrie
en 1914, avant le déclenchement de la première guerre mondiale,
de prendre part dans l'instruction criminelle qui se déroulait sur
le territoire serbe. On sait que l'opinion mondiale publique s’est
prononcée contre cette prétention exorbitante, violant la souve-
raineté d’un autre Etat. |

On doit noter que l'argumentation britannique surce point, c’est-
à-dire la défense du prétendu droit de self-help, qui n’est pas autre
chose qu'une intervention, se base sur les assertions qui sont déjà
dépassées par le développement ultérieur du droit international,
surtout après la ratification de la Charte des Nations Unies.

“6
77 OPINION DISSIDENTE DE M. KRYLOV

Après 1945, c’est-à-dire l’entrée en vigueur de la Charte, le droit
prétendu d’auto-protection (self-help), ou autrement dit le droit
de nécessité (le Notvecht), proclamé autrefois par beaucoup d’au-
teurs allemands. ne peut plus étre invoqué. On doit le considérer
comme suranné. L’emploi de la force ainsi que la menace de la
force sont interdits par la Charte (article 2, par. 4).

Pour donner une qualification juridique aux actes de la marine
britannique les 12 et 13 novembre 1946, on doit constater que la
Grande-Bretagne a rassemblé des forces navales considérables,
comme il est indiqué plus haut, pour faire une démonstration navale
près de la côte albanaise. On peut définir la démonstration navale
comme une menace directe dirigée contre un autre Etat. (Voir
Frisch, Kregerische Demonstration zur See. Strupp, Wôrterbuch
des Vüôlkerrechts und der Diplomatie, vol. I, pp. 226-227.)

Les forces navales britanniques semblaïent si écrasantes que la
population de Saranda s’apprétait, selon le témoignage présenté
devant la Cour, à quitter la ville et à s’abriter dans les montagnes.
Voyant les navires britanniques qui stationnaient et opéraient dans
les eaux adjacentes au territoire albanais, la population de Saranda
était en état de panique et s’attendait à l'invasion. L'ordre public
sur la côte albanaise était ainsi troublé.

Or, selon la Charte des Nations Unies (article 42), les démonstra-
tions ainsi que d’autres opérations exécutées, par les forces aériennes
navales ou terrestres des Membres des Nations Unies ne peuvent
être entreprises qu’en vertu d’une décision du Conseil de Sécurité.
La Charte exclut donc les actions militaires unilatérales de ses
Membres.

Ainsi, les actions de la marine de guerre britannique, dans les
eaux albanaises, le 22 octobre et les 12 et 13 novembre 1946,
engagent la responsabilité internationale de la Grande-Bretagne
et doivent être qualifiées comme constituant une violation, selon
le droit international, de la souveraineté de l’Albanie.

Cette constatation est une satisfaction due à juste titre à
VAlbanie.

(Signé) S. KrYLov.

77
